Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 2/11/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows. 
Response to Amendment
The amendments filed on 2022 February 11 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claims, and has argued that prior art does not teach the amended claim limitations.
All arguments are moot in view of new grounds of rejection, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, 14-19, 21, 23-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8411934 (Zhang et al) in view of “Enhanced .
Regarding claim 19, Zhang et al discloses an image processing method (fig. 2), comprising: obtaining a first image of a scene from one or more image capture devices, i.e. one of the images I1 or I2 (fig. 2), the first image comprising a first plurality of pixels, since they are images, the pixels having color values, the value representing the colors in the images described in col. 6, lines 52-col. 7, line 11; obtaining first depth or disparity information comprising a first plurality of values (fig. 2, item 204), wherein each value corresponds to a location in the scene (col. 7, lines 15-20); obtaining at least one segmentation mask comprising a first plurality of segmentation values (fig. 2, item 208 or mask sub-block image col. 8, lines 42), wherein each segmentation value corresponds to a location in the scene, i.e. the values describing the locations shown in fig. 5c or the values that describe the location of the mask-sub-block image (col. 8, lines 21-55); obtaining at least one regularization term for at least one of the at least one segmentation masks, i.e. a weighing term (col. 8, line 58-61); and performing an optimization operation (col. 7 ,line 30-42, depth estimation problem is optimized) to generate a first depth or disparity map (fig. 2, item 210, 212), wherein the optimization operation (fig. 2, item 210, 212) is based at least in part, on the first plurality of pixels (fig. 2, I1 or I2 feeds to 210, 212), the first depth or disparity information (fig. 2, item 204 inputs into 210, 212), the at least one segmentation mask (fig. 2, item 208 inputs into 210, 212), and the at least one regularization term, since the term is used in item 210 (col. 8, lines 58-62).    Zhang et al discloses that the segmentation mask is segmented by mean shift (col. 8, lines 29-35). 

Song et al discloses segmenting using a mean shift algorithm is a semantic segmentation ( page 2, section 4.1) .
Zhang et al and Song et al are combinable because they are from the same field of endeavor, i.e. segmentation using mean-shift.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have semantically significant segmentations.
The suggestion/motivation for doing so would have been to provide a more robust system by segmenting the significant information.
Therefore, it would have been obvious to combine the method of Zhang et al with the semantic segmentation of Song et al to obtain the invention as specified in claim 19.
Regarding claim 21, Zhang et al discloses the optimization operation comprises a minimization operation by minimizing the cost (col. 7 lines 33-45).  
Regarding claim 23, Zhang et al discloses obtaining a maximum influence value for at least one of the at least one segmentation masks, wherein the optimization operation is further based, at least in part, on the obtained maximum influence value, i.e. the value of 1 used to mask the image (col. 8, lines 50-55).  Zhang et al further discloses that the segmentation mask is segmented by mean shift (col. 8, lines 29-35). Song et al discloses segmenting using a mean shift algorithm is a semantic segmentation ( page 2, section 4.1) .
Regarding claim 24, Zhang et al discloses  the at least one segmentation mask comprises at least two segmentation masks (fig. 5c, col. 8, lines 30-33, regions can vary 
Regarding claim 25, Zhang et al discloses obtaining a maximum influence value for each of the at least two segmentation masks, wherein the optimization operation is further based, at least in part, on the obtained maximum influence value for each of the at least two segmentation masks, i.e. the maximum influence of 1 when each mask area is being processed (col. 8, lines 50-55).   Zhang et al further discloses that the segmentation mask is segmented by mean shift (col. 8, lines 29-35). Song et al discloses segmenting using a mean shift algorithm is a semantic segmentation ( page 2, section 4.1) .
Regarding claim 26, Zhang et al discloses at least one value of the plurality of values corresponds to a location of a focus pixel of one of the one or more image capture devices used to capture the first image, i.e. the pixels that are in focus in the images I1 or I2
Regarding claim 27, Zhang et al discloses the at least one regularization term enforces a smoothness constraint, since the term is being used in the smoothness constraint algorithm (col. 7, lines 30-32).  
Claim 1 is rejected for the same reasons as claim 19.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 19.  Claim 19 distinguishes from claim 1 only in that it is a non-transitory program storage device with instructions that carry out the method of claim 1.  Zhang et al teaches further this feature, i.e. col. 3, lines 3-14.
Claim 10 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 10.  Claim 10 distinguishes from claim 1 only in that claim 10 is a device comprising a memory, one or more image capture devices, a display, a user interface, and one or more processors coupled to the memory, wherein the one or more processors are configured to execute instructions causing the one or more processors to carry out the method of claim 1. Zhang et al teaches further this feature, i.e. a device (fig. 1, item 100) comprising a memory (fig. 1, item 110) , one or more image capture devices (fig. 1, item 104, 103), a display (fig. 1, item 112, col. 5, line 52), a user interface (fig. 1, item 112, col. 5, line 50), and one or more processors coupled to the memory (fig. 1, item 102), wherein the one or more processors are configured to execute instructions causing the one or more processors to carry out the method (fig. 1, item 102, 114).
Claims 3 and 12 are rejected for the same reasons as claim 21.  Thus, the arguments analogous to that presented above for claim 21 are equally applicable to claims 3 and 12.  Claims 3 and 12 distinguish from claim 21 only in that they have 
Claims 5 and 14 are rejected for the same reasons as claim 23.  Thus, the arguments analogous to that presented above for claim 23 are equally applicable to claims 5 and 14.  Claims 5 and 14 distinguish from claim 23 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 6 and 15 are rejected for the same reasons as claim 24.  Thus, the arguments analogous to that presented above for claim 24 are equally applicable to claims 6 and 15.  Claims 6 and 15 distinguish from claim 24 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 7 and 16 are rejected for the same reasons as claim 25.  Thus, the arguments analogous to that presented above for claim 25 are equally applicable to claims 7 and 16.  Claims 7 and 16 distinguish from claim 25 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claim 17 is rejected for the same reasons as claim 26.  Thus, the arguments analogous to that presented above for claim 26 are equally applicable to claim 17.  Claim 17 distinguishes from claim 26 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claim 8 is rejected for the same reasons as claim 26.  Thus, the arguments analogous to that presented above for claim 26 are equally applicable to claim 8. Claim 
Claims 9 and 18 are rejected for the same reasons as claim 27.  Thus, the arguments analogous to that presented above for claim 27 are equally applicable to claims 9 and 18.  Claims 9 and 18 distinguish from claim 27 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al in view Song et al, as applied to claims 1, 10 and 19 above, and further in view of U.S. Patent Application Publication NO. 20160063715 (Wan).
Regarding claim 2, Zhang et al discloses all of the claimed elements as set forth above and incorporated herein by reference.  Zhang et al does not disclose expressly the processors generate a blurred version of the first image based, at least in part, on the generated first depth or disparity map.  
Wan discloses the processors generate a blurred version of the first image based, at least in part, on the generated first depth or disparity map (page 5, paragraph 86).  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to blur the image using the depth map.
The suggestion/motivation for doing so would have been to provide a more user friendly system by providing options for aesthetic changes.
Therefore, it would have been obvious to combine the device of Zhang et al with the blurring of Wan to obtain the invention as specified in claim 2.
Claims 11 and 20 are rejected for the same reasons as claim 2.  Thus, the arguments analogous to that presented above for claim 2 are equally applicable to claims 11 and 20.  Claims 11 and 20 distinguish from claim 2 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.


Claims 4, 13 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al in view of U.S. Patent Application Publication NO. 20030174889 (Comaniciu et al).
Regarding claim 4, Zhang et al discloses all of the claimed elements as set forth above and incorporated herein by reference.  Zhang et al discloses the processors obtain a mean-shift mask for one of the at least one obtained segmentation masks (col. 8, lines 29-35), wherein the optimization operation is further based, at least in part, on the obtained mean-shift mask (fig. 3, item 208 input into item 210).   Song et al 
Zhang et al does not disclose expressly the mean shift mask is a confidence mask.
Comaniciu et al discloses mean shift masks for segmentation are confidence masks because regions with a minimum confidence are retained (page 6, paragraph 88).
Zhang et al and Comaniciu et al are combinable because they are from the same field of endeavor, i.e. image segmentation.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use confidence regions.
The suggestion/motivation for doing so would have been to provide a more robust device by retaining only regions that are significant.
Therefore, it would have been obvious to combine the device of Zhang et al with the confidence of Comaniciu et al to obtain the invention as specified in claim 4.
Claims 13 and 22 are rejected for the same reasons as claim 4.  Thus, the arguments analogous to that presented above for claim 4 are equally applicable to claims 13 and 22.  Claims 13 and 22 distinguish from claim 4 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        3/3/2022